USDC IN/ND case 3:19-cv-00951-PPS-MGG document 25 filed 10/26/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CULLEN DAVIS WALKER II,

               Plaintiff,

                      v.                          CAUSE NO. 3:19-CV-951-PPS-MGG

 C. RITCHEY,

               Defendant.

                                   OPINION AND ORDER

       Plaintiff Cullen Davis Walker II is incarcerated, and he has filed a complaint

against C. Ritchey, a correctional officer at the Indiana State Prison, who is alleged to

have used excessive force against Mr. Walker in violation of the Eight Amendment to

the United States Constitution.

       “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, because Mr. Walker is incarcerated,

pursuant to 28 U.S.C. § 1915A, the Court must review the complaint and dismiss it if the

action “is frivolous, malicious, or fails to state a claim upon which relief may be

granted; or seeks monetary relief from a defendant who is immune from such relief.” Id.

28 U.S.C. § 1915A(b)(1), (b)(2).
USDC IN/ND case 3:19-cv-00951-PPS-MGG document 25 filed 10/26/20 page 2 of 3


       Mr. Walker claims that either on December 12 or 31, 2018,1 he was in the cafeteria

trying to get a food tray when a commotion broke out between Officer Ritchey and

several inmates who wanted second helpings. When Officer Ritchey saw Mr. Walker

with a tray, he lunged toward him and, when Mr. Walker tried to step around him,

struck Mr. Walker’s hand causing it to smash against the concrete wall. Mr. Walker

demanded that a sergeant be called and when one came, he was told he could have his

tray back. Since then, Mr. Walker’s hand has been in chronic pain, and he sometimes

loses sensation in his fingers. He’s no longer able to lift heavy things for a prolonged

period of time.

       The “core requirement” for an excessive force claim under the Eighth

Amendment is that the defendant “used force not in a good-faith effort to maintain or

restore discipline, but maliciously and sadistically to cause harm.” Hendrickson v. Cooper,

589 F.3d 887, 890 (7th Cir. 2009) (internal citation omitted). Several factors guide the

inquiry of whether an officer’s use of force was legitimate or malicious, including the

need for an application of force, the amount of force used, and the extent of the injury

suffered by the prisoner. Id.

       According to Mr. Walker’s allegations, Officer Ritchey used significant force

against Mr. Walker without provocation and maliciously, causing an injury that

continues to this day. This is enough for Mr. Walker’s case to proceed under the Eighth

Amendment.

       For these reasons, the Court:



       1   The complaint uses both dates as the date of the incident. (See ECF 2 at 2 and 3.)

                                                       2
USDC IN/ND case 3:19-cv-00951-PPS-MGG document 25 filed 10/26/20 page 3 of 3


         (1) GRANTS Cullen Davis Walker II leave to proceed on a claim for

compensatory damages against Officer C. Ritchey, in his individual capacity; namely,

that Officer C. Ritchey violated his rights under the Eighth Amendment by using

excessive force against him on either December 31 or December 12, 2018;

         (2) DISMISSES all other claims;

         (3) DIRECTS the clerk to request Waiver of Service from (and if necessary the

United States Marshals Service to serve process on) Officer C. Ritchey with a copy of

this order and the complaint (ECF 2), pursuant to 28 U.S.C. § 1915(d);

         (4) ORDERS the Indiana Department of Correction to provide the United States

Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of Officer C. Ritchey if

he does not waive service and if the Indiana Department of Correction has such

information;

         (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer C. Ritchey to respond,

as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only

to the claims for which Mr. Walker has been granted leave to proceed in this screening

order.

SO ORDERED.

ENTERED: October 26, 2020.
                                                 /s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
